 Case 1:21-cv-00264-RDA-TCB Document 1 Filed 03/02/21 Page 1 of 5 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


Unit Owners Association of
Stonington Condominium, a/k/a
Stonington Condominium
Association, a/k/a Stonington
Condominium,

       Plaintiff,

v.                                          Case No. ____________
                                            Prince William Circuit Court Case No. CL20-2370

American Alternative Insurance
Corporation, Community
Association Underwriters of
America, Inc., and Michael Ramano,
individually,

       Defendants.

                                  NOTICE OF REMOVAL

       Defendant American Alternative Insurance Corporation (“AAIC”), by counsel and

pursuant to 28 U.S.C. §§ 1441 and 1446, files this Notice of Removal on the following grounds:

                                       BACKGROUND

       1.      Plaintiff Unit Owners Association of Stonington Condominium, a/k/a Stonington

Condominium Association, a/k/a Stonington Condominium (“Stonington”) filed a Complaint

against Defendants American Alternative Insurance Corporation (“AAIC”), Community

Association Underwriters of America, Inc. (“CAU”), and “Michael Ramano, individually” in the

Circuit Court of Prince William County, Virginia (“State Court”), on March 2, 2020. A copy of

the Complaint is attached hereto as Exhibit A.




                                                 1
    Case 1:21-cv-00264-RDA-TCB Document 1 Filed 03/02/21 Page 2 of 5 PageID# 2




        2.     Stonington alleged various claims against Defendants resulting from a dispute

involving damage to various condominium units that Stonington administers in Prince William

County and AAIC’s subsequent refusal to pay for those damages under an insurance policy.

        3.     Stonington did not serve the Complaint on any one of the Defendants.

        4.     Without moving the State Court for leave to amend, Stonington lodged an

Amended Complaint in the State Court that seeks damages against only AAIC.

        5.     Stonington attempted to serve a Summons and a copy of the Amended Complaint

on AAIC on February 26, 2021 (“Attempted Service”). A copy of the Summons and Amended

Complaint attempted to be served upon AAIC are attached collectively hereto as Exhibit B.

        6.     On March 2, 2021, AAIC filed a Motion to Quash Service in the State Court,

requesting that the State Court quash the Attempted Service on the grounds that the Amended

Complaint that Stonington sought to serve on AAIC was an invalid pleading because Stonington

did not have the State Court’s leave to amend the Complaint, as Rule 1:8 of the Supreme Court

of Virginia requires. A copy of the Motion to Quash Service, which AAIC incorporates herein

by reference, is attached hereto as Exhibit C.1

                                   GROUNDS FOR REMOVAL

        7.     Stonington is a Virginia unincorporated association with its principal office in

Prince Williams County, Virginia. Complain at ¶ 1; Amended Complaint at ¶ 2. Stonington is

therefore a citizen of Virginia.




1
  The Court should construe AAIC’s Motion to Quash Service as a motion to dismiss pursuant to
Rules 12(b)(4) and (5) of the Federal Rules of Civil Procedure (“Rules”) for the reasons stated in
the Motion to Quash Service. Pursuant to Rule 81(c)(2), AAIC need not replead and file a
motion to dismiss pursuant to Rule 12(b)(4) and 12(b)(5) unless the Court should order it to do
so.

                                                  2
    Case 1:21-cv-00264-RDA-TCB Document 1 Filed 03/02/21 Page 3 of 5 PageID# 3




          8.    AAIC is a Delaware corporation with its principal place of business in New

Jersey.

          9.    CAU is a California corporation with its principal place of business in

Pennsylvania.

          10.   Michael Romano, whose name is incorrectly spelled as “Michael Ramano” in the

Complaint, was at the time of the filing of the Complaint and is now currently a resident of the

State of Maryland.

          11.   This action therefore involves a controversy wholly between citizens of different

states. There is complete diversity of citizenship between the parties.

          12.   The amount in controversy exceeds $75,000 because Stonington’s ad damnum in

Count of the Complaint seeks $5,000,000 in compensatory damages against AAIC.2

          13.   This Court therefore has original jurisdiction in this matter pursuant to 28 U.S.C.

§ 1332(a), and this matter may be removed pursuant to 28 U.S.C. § 1441(a).

                  COMPLIANCE WITH PROCEDURAL REQUIRMENTS

          14.   This matter, which was removable at the time of its filing, is being removed

within thirty days of Stonington’s Attempted Service, and therefore within the thirty-day period

for filing a notice of removal pursuant to 28 U.S.C. § 1446(b)(1).

          15.   Venue is appropriate in the Alexandria Division of this Court pursuant to 28

U.S.C. § 1441(a) because it is in the district and division embracing the place where the action is

pending in State Court.




2
  Stonington’s invalidly filed Amended Complaint does not state an ad damnum. It alleges,
though, that “Stonington has been damaged in an amount of $2,802,010.11” as a result of
AAIC’s alleged breach of contract, so the amount in controversy in the Amended Complaint,
were it validly filed, would exceed $75,000. Amended Complaint at ¶ 82.

                                                 3
    Case 1:21-cv-00264-RDA-TCB Document 1 Filed 03/02/21 Page 4 of 5 PageID# 4




        16.    After filing this Notice of Removal, AAIC will promptly give written notice to

Stonington, the party adverse to AAIC, and it will further file, promptly, a copy of this Notice of

Removal with the Clerk of the State Court, pursuant to Section 28 U.S.C. 1446(d).

        17.    A copy of all process, pleadings, and orders served (or allegedly served)3 upon

AAIC are attached hereto pursuant to 28 U.S.C. § 1146(a).

        18.    AAIC, the only defendant to have been allegedly served, consents to removal, and

therefore all defendants who have been properly joined and served consent to the removal of this

action pursuant to 28 U.S.C. § 1146(b)(2)(A).

        19.    AAIC demands a trial by jury pursuant to Federal Rule of Civil Procedure 38.

        WHEREFORE, American Alternative Insurance Corporation, by counsel, respectfully

requests that this matter be removed from the Circuit Court of the County of Prince William,

Virginia, to this Court.

                                              AMERICAN ALTERNATIVE INSURANCE
                                              CORPORATION


                                              /s/
                                              Lawrence A. “Lex” Dunn (VSB No. 30324)
                                              Gibson S. Wright (VSB No. 84632)
                                              Attorneys for American Alternative
                                              Insurance Corporation
                                              McCandlish Holton, PC
                                              P.O. Box 796
                                              Richmond, VA 23218
                                              (804) 771-3100 Telephone
                                              (804) 771-3800 Facsimile
                                              ldunn@lawmh.com
                                              gwright@lawmh.com




3
 AAIC does not waive its Motion to Quash, which Motion is to be construed as a motion to
dismiss pursuant to Rules 12(b)(4) and 12(b)(5) upon removal.

                                                 4
 Case 1:21-cv-00264-RDA-TCB Document 1 Filed 03/02/21 Page 5 of 5 PageID# 5




                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of March, 2021, a true copy of the foregoing will be

sent via email to the following:

Timothy M. Purnell
William H. McCarty, Jr.
David McKennett
Purnell, McKennett & Menke, PC
9214 Center Street, Suite 101
Manassas, VA 20110
tpurnell@manassaslawyers.com
wmccarty@manassaslawyers.com
dmckennett@manassaslawyers.com
Counsel for Stonington

       And I further certify that a true copy of the foregoing will be sent by U.S. mail on the 3rd

day of March, 2021 to the following

Timothy M. Purnell
William H. McCarty, Jr.
David McKennett
Purnell, McKennett & Menke, PC
9214 Center Street, Suite 101
Manassas, VA 20110
Counsel for Stonington

and

The Hon. Jacqueline C. Smith
Clerk, Prince William Circuit Court
9311 Lee Avenue
Third Floor
Manassas, VA 2011
                                             /s/
                                             Gibson S. Wright (VSB No. 84632)
                                             Attorney for American Alternative
                                             Insurance Corporation
                                             McCandlish Holton, PC
                                             P.O. Box 796
                                             Richmond, VA 23218
                                             (804) 771-3100 Telephone
                                             (804) 771-3800 Facsimile
                                             gwright@lawmh.com


                                                 5
